Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 23, 2015

The Court of Appeals hereby passes the following order:

A15A0851. AMERICAN TALENT AGENCY et al. v. WILSON et al.

      The appellants in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing
of an enumeration of errors and brief within twenty days after the appeal was
docketed. See also Court of Appeals Rule 13. On February 17, 2015, this Court
ordered the appellants to file an enumeration of errors and a brief no later than
February 23, 2015. As of the date of this order, the appellants' brief and enumeration
of errors still have not been filed. Accordingly, this appeal is deemed abandoned and
is hereby ORDERED dismissed. Court of Appeals Rules 7, 23 (a).

                                       Court of Appeals of the State of Georgia
                                                                            03/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.